 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 OMAR ROBLES,                                           Case No.: 2:18-cv-02071-APG-CWH

 4          Plaintiff                                 Order Granting Motion to Extend Time to
                                                                    File Reply
 5 v.
                                                                      [ECF No. 10]
 6 BRIAN WILLIAMS, et al.,

 7          Defendants

 8

 9         IT IS ORDERED that plaintiff Omar Robles’s motion to extend time to file a reply brief

10 (ECF No. 10) is GRANTED. If pro bono counsel is appointed by February 11, 2019, Robles

11 has 45 days after counsel is appointed to file a reply. If pro bono counsel is not appointed by

12 February 11, 2019, Robles shall prepare his own reply and file it by March 4, 2019.

13         DATED this 15th day of January, 2019.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
